
	

114 S235 IS: Wildfire Disaster Funding Act of 2015
U.S. Senate
2015-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 235
		IN THE SENATE OF THE UNITED STATES
		
			January 22, 2015
			Mr. Wyden (for himself, Mr. Crapo, Ms. Cantwell, Mr. Risch, Mr. Bennet, Mr. Gardner, Ms. Baldwin, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on the Budget
		
		A BILL
		To provide for wildfire suppression operations, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Wildfire Disaster Funding Act of 2015.2.Wildfire disaster funding authority(a)In generalSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by adding at the end the following:(E)Flame wildfire suppression(i)If a bill or joint resolution making appropriations for a fiscal year is enacted that specifies an amount for wildfire suppression operations in the Wildland Fire Management accounts at the Department of Agriculture or the Department of the Interior, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for wildfire suppression operations for that fiscal year, but shall not exceed—(I)for fiscal year 2016, $1,410,000,000 in additional new budget authority;(II)for fiscal year 2017, $1,460,000,000 in additional new budget authority;(III)for fiscal year 2018, $1,560,000,000 in additional new budget authority;(IV)for fiscal year 2019, $1,780,000,000 in additional new budget authority;(V)for fiscal year 2020 $2,030,000,000 in additional new budget authority;(VI)for fiscal year 2021, $2,320,000,000 in additional new budget authority;(VII)for fiscal year 2022, $2,650,000,000 in additional new budget authority;(VIII)for fiscal year 2023, $2,690,000,000 in additional new budget authority;(IX)for fiscal year 2024, $2,690,000,000 in additional new budget authority; and(X)for fiscal year 2025, $2,690,000,000 in additional new budget authority.(ii)As used in this subparagraph—(I)the term additional new budget authority means the amount provided for a fiscal year, in excess of 70 percent of the average costs for wildfire suppression operations over the previous 10 years, in an appropriation Act and specified to pay for the costs of wildfire suppression operations; and(II)the term wildfire suppression operations means the emergency and unpredictable aspects of wildland firefighting including support, response, and emergency stabilization activities; other emergency management activities; and funds necessary to repay any transfers needed for these costs.(iii)The average costs for wildfire suppression operations over the previous 10 years shall be calculated annually and reported in the President’s Budget submission under section 1105(a) of title 31, United States Code, for each fiscal year..(b)Disaster fundingSection 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)) is amended—(1)in clause (i)—(A)in subclause (I), by striking and and inserting plus;(B)in subclause (II), by striking the period and inserting ; less; and(C)by adding the following:(III)the additional new budget authority provided in an appropriation Act for wildfire suppression operations pursuant to subparagraph (E) for the preceding fiscal year.; and(2)by adding at the end the following:(v)Beginning in fiscal year 2018 and in subsequent fiscal years, the calculation of the average funding provided for disaster relief over the previous 10 years shall include the additional new budget authority provided in an appropriation Act for wildfire suppression operations pursuant to subparagraph (E) for the preceding fiscal year..(c)Reporting requirementsIf the Secretary of the Interior or the Secretary of Agriculture determines that supplemental appropriations are necessary for a fiscal year for wildfire suppression operations, such Secretary shall promptly submit to Congress—(1)a request for such supplemental appropriations; and(2)a plan detailing the manner in which such Secretary intends to obligate the supplemental appropriations by not later than 30 days after the date on which the amounts are made available.
				
